UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1545


KENNETH D. FRANKLIN,

                    Plaintiff - Appellant,

             v.

JOYCE M. ANTHONY; COMMONWEALTH OF VIRGINIA,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Rebecca Beach Smith, Senior District Judge. (4:19-cv-00083-RBS-RJK)


Submitted: September 22, 2020                               Decided: September 24, 2020


Before NIEMEYER, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth D. Franklin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenneth D. Franklin appeals the district court’s order dismissing his complaint. On

appeal, we confine our review to the issues raised in the informal brief. See 4th Cir. R.

34(b). Because Franklin’s informal brief does not challenge the district court’s findings

regarding Eleventh Amendment immunity and supplemental jurisdiction, he has forfeited

appellate review of those issues. * See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir.

2014) (“The informal brief is an important document; under Fourth Circuit rules, our

review is limited to issues preserved in that brief.”). Accordingly, we affirm the district

court’s judgment. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




       *
         To the extent Franklin challenges the district court’s alternative determination that
he failed to establish diversity jurisdiction, we conclude that the district court did not err.

                                              2